          Case 2:18-cv-04553-JCJ Document 61 Filed 06/06/19 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


SPRING PHARMACEUTICALS, LLC,                          )
                                                      )
                 Plaintiff                            )
                                                      )
  v.                                                  )
                                                      )
                                                      )       Civil Action No. 2:18-cv-04553-JCJ
RETROPHIN, INC., MARTIN SHKRELI,                      )
MISSION PHARMACAL COMPANY, and                        )
ALAMO PHARMA SERVICES, INC.,                          )
                                                      )
                 Defendants.                          )


                                             ORDER

       AND NOW, this ___ day of ___________, 2019, upon consideration of the Motion of

Defendants to Seal Defendants’ Brief in Support of Defendants’ Motion to Compel the

Deposition of Ms. Flora Hua and a Privilege Log, as well as the Exhibits attached thereto as

Exhibits 1-16, it is hereby ORDERED that the Motion to Seal is GRANTED. The Clerk is

hereby directed to remove Defendants’ Brief in Support of Defendants’ Motion to Compel the

Deposition of Ms. Flora Hua and a Privilege Log, as well as the Exhibits attached thereto as

Exhibits 1-16, from all files, paper and electronic, to which the public has access, and to file and

maintain under seal.




                                              ____________________________
                                              The Honorable J. Curtis Joyner
                                              United States District Judge
          Case 2:18-cv-04553-JCJ Document 61 Filed 06/06/19 Page 2 of 4



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


SPRING PHARMACEUTICALS, LLC,                         )
                                                     )
                 Plaintiff                           )
                                                     )
  vi.                                                )
                                                     )
                                                     )      Civil Action No. 2:18-cv-04553-JCJ
RETROPHIN, INC., MARTIN SHKRELI,                     )
MISSION PHARMACAL COMPANY, and                       )
ALAMO PHARMA SERVICES, INC.,                         )
                                                     )
                Defendants.                          )



                  MOTION OF DEFENDANTS TO SEAL
      DEFENDANTS’ BRIEF IN SUPPORT OF ITS MOTION TO COMPEL
 THE DEPOSITION OF MS. FLORA HUA AND A PRIVILEGE LOG AND EXHIBITS

        Defendants Retrophin, Inc., Martin Shkreli, Mission Pharmacal Company, and Alamo

Pharma Services, Inc. (“Defendants”) hereby move for an order to seal Defendants’ Motion to

Compel the Deposition of Ms. Flora Hua and a Privilege Log and Exhibits 1-16, pursuant to the

Protective Order agreed upon by the parties and entered in this case (Dkt. 55, “Order”) and Local

Rule 5.1.5.

        According to the Order in this case, documents marked “Confidential” or “Highly

Confidential – Attorneys’ Eyes Only” “shall be filed under seal” when “used in connection with

any motion.” (Dkt. 55 at ¶ 14.) Plaintiff Spring marked documents used as Exhibits 1- 4, 6- 10,

11, and 13-14 as “Confidential” or “Highly Confidential – Attorneys’ Eyes Only” and, therefore,

must be filed under seal. Id. The remaining exhibits, 5, 12, 15, and 16 reflect correspondence

between the parties attorneys that discuss topics related to these documents and should also be

placed under seal. Additionally, Defendants’ Brief in Support of Defendants’ Motion to Compel
           Case 2:18-cv-04553-JCJ Document 61 Filed 06/06/19 Page 3 of 4



cites to, quotes, and summarizes some of these documents and, therefore, should be filed under

seal, as well. 1

        Accordingly, the Court should grant Defendants’ Motion to File to Seal.



        Date: June 6, 2019                          /s/ Philip Bowman

                                                    Philip Bowman (admitted pro hac vice)
                                                    Ian Shapiro (admitted pro hac vice)
                                                    Cooley LLP
                                                    1114 6th Avenue, #46
                                                    New York, NY 10036
                                                    Telephone: 212-479-6000
                                                    ishapiro@cooely.com
                                                    pbowman@cooley.com

                                                    Deepti Bansal (admitted pro hac vice)
                                                    Cooley LLP
                                                    1299 Pennsylvania Avenue, NW
                                                    Washington D.C. 20001
                                                    Telephone: 202-842-7800

                                                    Richard E. Coe (PA ID No. 94539)
                                                    DRINKER BIDDLE & REATH, LLP
                                                    One Logan Square, Suite 2000
                                                    Philadelphia, PA 19103
                                                    Tel: (215) 988-2700
                                                    Fax: (215) 988-2757
                                                    Richard.Coe@dbr.com

                                                    Attorneys for Defendant Retrophin, Inc.

                                                    William H. Stassen
                                                    Peter C. Buckley
                                                    FOX ROTHSCHILD LLP
                                                    2000 Market Street, 20th Floor
                                                    Philadelphia, PA 19103
                                                    Telephone: (215) 299-2000

                                                    Attorneys for Defendant Martin Shkreli

1
        Defendants do not waive any argument that Plaintiff has improperly designated Exhibits
1- 4, 6- 10, 11, and 13-14.

                                               2
Case 2:18-cv-04553-JCJ Document 61 Filed 06/06/19 Page 4 of 4




                                  Andrea L. D’Ambra
                                  Robin D. Adelstein
                                  NORTON ROSE FULBRIGHT US LLP
                                  1301 Avenue of the Americas
                                  New York, NY 10019
                                  Telephone: (212) 318-3000

                                  Layne E. Kruse
                                  Anne M. Rodgers
                                  NORTON ROSE FULBRIGHT US LLP
                                  1301 McKinney St. Suite 5100
                                  Houston, TX 77010
                                  Telephone: (713) 651-5151

                                  Attorneys for Defendants Mission
                                  Pharmacal Company and Alamo Pharma
                                  Services, Inc.




                              3
